Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J), rendered June 28, 2011, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*709The defendant’s contention that his plea of guilty should be vacated because the facts to which he allocuted do not actually constitute a crime is unpreserved for appellate review (see People v Pryor, 11 AD3d 565 [2004]). Moreover, the “rare case” exception to the preservation requirement, as enunciated in People v Lopez (71 NY2d 662, 666 [1988]), does not apply. In any event, the facts to which the defendant allocuted did indeed constitute the crime of criminal possession of a forged instrument in the second degree (see Penal Law §§ 170.00 [1], [7]; 170.10 [1]; 170.25; see also People v Briggins, 50 NY2d 302, 306 [1980]; cf. People v Asai, 66 AD3d 1138, 1139 [2009]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80.[1982]). Skelos, J.P., Chambers, Sgroi and Hinds-Radix, JJ., concur.